[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 360 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 361 
Action by Mary Edith Hansen against Bernard M. Hayes. From that portion of judgment allowing a recovery of medical expenses, defendant appeals, and from that portion of judgment denying recovery of funeral expenses, plaintiff cross-appeals.
AFFIRMED.
This is an action by the plaintiff, Mary Edith Hansen, widow of Peter Alfred Hansen, to recover medical and funeral expenses incurred by her in connection with the injury and ultimate death of her husband which resulted from the grossly negligent operation of an automobile by the defendant. The case was *Page 362 
tried by the court without a jury. Based on findings of fact and conclusions of law, judgment was entered in favor of the plaintiff in the amount of the medical expenses incurred by her in an effort to save her husband's life. From this judgment the defendant appeals. The court also rendered judgment against the plaintiff on her claim for funeral expenses and from that judgment the plaintiff has filed a cross-appeal.
The defendant states that "the only errors he intends to urge on this appeal are that the said Findings of Fact entered by the trial court do not support the Conclusion of Law and Judgment * * * and that the complaint was not filed within the time required by law." He also contends that the complaint was demurrable.
The complaint alleges, and the court found, that plaintiff's deceased husband, while riding as a guest in an automobile operated by the defendant, received fatal injuries as a result of the gross negligence of the defendant. She alleges further:
    "That Plaintiff, in an effort to save the life of Peter Alfred Hansen, was obliged to and did incur and pay expenses for ambulance, hospital, nurses, blood transfusions and doctor bills in the sum of $1,049.90. That all efforts to save the life of Plaintiff's husband, Peter Alfred Hansen, were unavailing and he subsequently died and Plaintiff was obliged to incur and pay funeral and burial expenses in the sum of $472.73."
The answer was a general denial of the charges of negligence and of the allegations concerning medical and funeral expenses.
For her reply, the plaintiff alleges:
    "Defendant should be and he is estopped from contesting herein or from denying his liability for *Page 363 
the damages herein claimed by Plaintiff by reason of the verdict and judgment heretofore entered in this Court in Case No. 138-014 entitled H.F. Edwards, Administrator with the will annexed of the Estate of Peter Alfred Hansen, deceased, Plaintiff, against Paul W. Anthony and Bernard M. Hayes, Defendants.
    "That Plaintiff herein is the widow of Peter Alfred Hansen, deceased, and the former action above referred to was brought by the Administrator, H.F. Edwards, for and on behalf of Plaintiff herein under and by virtue of Section 8-903 O.C.L.A."
The court found that expenses in the amount of $549.90 and of the kind alleged were incurred prior to the death of the deceased in an effort to save his life and that all of said charges were paid by the plaintiff. We shall for convenience refer to these items as "medical expenses." The court found that funeral expenses in the sum of $472.73 were incurred and paid by the plaintiff after the death of the deceased.
The court further found that the will of the deceased was admitted to probate in the State of Washington, his former residence, and "that thereafter, and by order of court upon showing made, an order of solvency was duly made and entered therein reflecting assets of the estate in the amount of $7500.00, and further reflecting that there were no debts due or owing by the said estate." The court further found that the plaintiff, who was the sole beneficiary of the estate of her husband, made no claim against that estate for the medical or funeral expenses incurred and that the estate was duly closed.
Pursuant to appropriate conclusions of law which need not be recited, judgment was then entered for *Page 364 
the plaintiff on her claim for the medical expenses and against the plaintiff on her claim for funeral expenses.